Case 5:19-cv-00072-EKD Document 13 Filed 06/25/20 Page 1 of 20 Pageid#: 165



                                                                                                      6/25/2020
                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA                                   s/ J. Vasquez
                                   HARRISONBURG DIVISION

 NELSON MENDES,                                         )
                                                        )
         Plaintiff,                                     )
                                                        )
 v.                                                     )      Civil Action No. 5:19-cv-00072
                                                        )
 DAVID BEAHM, et al.,                                   )      By: Elizabeth K. Dillon
                                                        )          United States District Judge
            Defendants.                                 )


                                      MEMORANDUM OPINION

        Plaintiff Nelson Mendes brought this action under 42 U.S.C § 1983 against defendants

David Beahm, Matthew Wendling, Joseph Petty, and Taryn Logan, all in their individual and

official capacities (the individual defendants). Mendes has also sued Warren County, Virginia,

the Warren County Planning Department, Warren County Building Inspections Department, and

the Warren County Board of Zoning Appeals (BZA). Mendes alleges several § 1983 violations

stemming from zoning disputes involving Mendes’s farming property. (Compl., Dkt. No. 1.)

        Defendants move to dismiss Mendes’s complaint for failure to state a claim pursuant to

Federal Rule of Civil Procedure 12(b)(6). (Def. Mot. Dismiss, Dkt. No. 5.) The court held a

hearing on the motion to dismiss. (Dkt. No. 12.) For the reasons stated below, defendants’

motion will be granted in part and denied in part.

                                            I. BACKGROUND 1

        The individual defendants are employed as follows: David Beahm is the head Building

Official for the Warren County Building Inspection Department (Building Department);


        1
          The following factual background is taken from the allegations in Mendes’s complaint, which are
accepted as true for purposes of this motion.
Case 5:19-cv-00072-EKD Document 13 Filed 06/25/20 Page 2 of 20 Pageid#: 166




Matthew Wendling is the Floodplain Manager for the Warren County Planning Department

(Planning Department); Joseph Petty was the Zoning Administrator for the Planning Department

until August 2019; and Taryn Logan is the Planning Director for the Planning Department.

(Compl. ¶¶ 25–28.) Mendes names a variety of governmental entities in his complaint, but at the

hearing, Mendes conceded that Warren County is the only suable entity. Also, Mendes sued

Warren County and the individual defendants in their individual and official capacities, but

Mendes failed to allege any specific “policy or custom” that would make Warren County subject

to liability. See Monell v. Dep’t of Social Servs., 436 U.S. 658, 694 (1978) (holding that “a

municipality is responsible under § 1983 only “when execution of a government’s policy or

custom . . . inflicts the injury”). At the hearing, Mendes represented that he was not alleging

Monell liability against Warren County. Thus, Mendes’s claims against Warren County and the

above-named defendants in their official capacities will be dismissed. The court proceeds to

analyze only the claims against the remaining defendants in their individual capacities.

       In May 2017, Mendes purchased a waterfront property on the South Fork of the

Shenandoah River with plans to open a tree nursery and eventually build a residence. In

September 2017, Mendes hired contractors to clear the property of existing trees and other

obstructions and erected a greenhouse himself. (Compl. ¶¶ 35–37.) A month later, the Building

Department issued a “stop work order” and instructed Mendes to obtain a Land Disturbance

Permit before proceeding. (Id. ¶ 38, 42.) When Mendes sought clarification from the Building

Department and the Virginia Department of Environmental Quality (DEQ), a Building

Department employee informed him that a neighbor reported seeing Mendes’s contractors

“remove vegetation along the river and toss it into the river,” which prompted the DEQ to visit,

inspect, and take pictures of the property. (Id. ¶ 47.) The neighbor later recanted her story and



                                                 2
Case 5:19-cv-00072-EKD Document 13 Filed 06/25/20 Page 3 of 20 Pageid#: 167




admitted that she falsely reported Mendes “because she was upset by the clearing of trees near

her land.” (Id. ¶ 3.) Several months after his conversation with the Building Department,

Mendes contacted two DEQ officials seeking a status update. These officials informed Mendes

that DEQ’s investigation revealed no compliance issues with the property. (Id. ¶¶ 45–46.)

However, when Mendes subsequently contacted David Beahm at the Building Department to

request the Permit, Beahm accused Mendes of violating several DEQ regulations, including

failing to submit a full erosion and sediment control plan since his clearing project “exceeded

10,000 square feet per Warren County regulations.” (Id. ¶ 50.) A third DEQ official overruled

Beahm’s position and confirmed that DEQ would take no further action against Mendes. (Id. ¶

52.) Beahm eventually acquiesced to DEQ’s decision, and Mendes continued with the project

from March 2018 to January 2019 without incident. (Id.¶ 53.)

       On January 16, 2019, Mendes received a Notice of Violation from the Planning

Department’s Deputy Zoning Administrator citing Mendes for several Zoning Ordinance

violations, including (1) failing to obtain a zoning permit for “any and all” structures on the

property, (2) having “multiple accessory structures” on the property, and (3) having part of a six-

by-sixteen-foot ramp protruding into the Shenandoah River in violation of Virginia Marine

Resource Commission (MRC) regulations. (Id. ¶ 55.) The letter stated that the Planning

Department had been conducting county-wide observations of properties along Warren County’s

Special Flood Hazard Area (SFHA) following a record rainfall in 2018. (Id.) Mendes contacted

Petty at the Planning Department and expressed concern that Beahm encouraged an investigation

into Mendes’s property “given their prior history.” (Id. ¶ 59.)

       On February 8, 2019, several members of the Planning and Building Departments—

including Petty and Beahm—visited the property at Mendes’s request. Although it was



                                                 3
Case 5:19-cv-00072-EKD Document 13 Filed 06/25/20 Page 4 of 20 Pageid#: 168




Mendes’s understanding that he was exempt from the zoning permit requirement pursuant to a

January 21, 2005 Zoning Ordinance Interpretation regarding agricultural properties, Petty

instructed Mendes to submit an agricultural exemption zoning application. (Id. ¶ 63–64.) On

February 21, 2019, Petty informed Mendes that all structures on the property would need to be

inspected for compliance with National Flood Insurance Program (NFIP) and Federal

Emergency Management Administration (FEMA) standards. (Id. ¶ 67.) On March 13, 2019,

Petty advised Mendes to obtain a residential building permit for the deck. (Id. ¶ 69.) Following

a March 28, 2019 FEMA site visit, Mendes installed FEMA-compliant flood vents on the

property and submitted applications for agricultural exemptions for the deck, greenhouse, and

two metal garages. (Id. ¶¶ 72, 77–78.)

        On May 1, 2019, Mendes received a “Zoning Determination” from the Planning

Department requiring Mendes to obtain residential building permits for all structures within the

flood plain area, including the deck, greenhouse, and garages to support his agricultural

exemption application. (Id. ¶ 80.) Mendes timely filed a notice of appeal to the BZA. (Id. ¶

81.) 2 At the August 1, 2019 BZA hearing, Mendes presented evidence that the Planning

Department “selectively enforced, and otherwise interpreted the Zoning Ordinance against him

arbitrarily and capriciously.” (Id. ¶ 88.) Mendes also accused Planning Department officials of

trespassing on the property because that was “the only way the Planning Department could have

known certain facts about the Farm.”. (Id. ¶ 87.)

        The BZA took the matter under advisement and scheduled a second hearing for

September 5, 2019. (Id. ¶ 89.) On August 29, 2019, the Planning Department prepared a


        2
           Mendes took the position that he was only required to install flood vents on each garage, which he had
done prior to the May 1, 2019 Zoning Determination. (Compl. ¶ 83.) Filing for residential building permits to
support his agricultural exemption application “defeated the purpose for requesting an exemption.” (Id. ¶ 86.)


                                                         4
Case 5:19-cv-00072-EKD Document 13 Filed 06/25/20 Page 5 of 20 Pageid#: 169




supplemental staff report raising two new issues concerning Mendes’s compliance with the

Zoning Ordinance: “(1) that the property was not used for agricultural purposes because

[Mendes] and his family occasionally camped in the garage; and (2) that there were concerns

about [a] composting toilet, shower . . . and sink in one of the garages.” (Id. ¶ 92.) The Planning

Department allegedly referred the second matter to the Virginia Department of Health for

review. (Id.)

       On the morning of the second BZA hearing, Petty informed Mendes that the Planning

Department intended to present a second supplemental memorandum to the BZA conceding that

Mendes’s legal interpretation of the Zoning Ordinance was correct, but requiring him to pay a

ten dollar ($10.00) zoning permit fee for the deck “because it would not otherwise meet the

agricultural exemption.” (Id. ¶ 95.) Mendes rejected this proposal because it “failed to

recognize that Mendes fully complied” with the Zoning Ordinance. (Id. ¶ 96.) Following its

second hearing, the BZA overturned the Zoning Administrator’s May 1, 2019 Zoning

Determination and required Mendes to comply with the Planning Department’s recommendation

to pay a $10.00 permit fee. (Id. ¶ 103.)

                                           II. DISCUSSION

A. Standard of Review

       To survive a motion to dismiss, the complaint must “state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible if the plaintiff pleads factual

content that allows the court to draw a “reasonable inference that the defendant is liable for the

alleged misconduct.” Iqbal, 556 U.S. at 678. In determining whether Mendes has satisfied this

plausibility standard, the court must accept as true all well-pleaded facts in the complaint and



                                                 5
Case 5:19-cv-00072-EKD Document 13 Filed 06/25/20 Page 6 of 20 Pageid#: 170




“draw[] all reasonable factual inferences from those facts in [Mendes’s] favor,” Edwards v. City

of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999), but it need not “accept the legal conclusions

drawn from the facts” or “accept as true facts or unwarranted inferences, unreasonable

conclusions, or arguments.” Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008).

“Threadbare recitals” of the elements of each cause of action will not suffice. Iqbal, 556 U.S. at

678. The complaint must allege enough facts from which the court, calling upon “its judicial

experience and common sense,” id. at 679, can conclude that Mendes is entitled to relief.

B. Mendes’s Complaint

         Mendes alleges that the defendants (1) violated his due process right to be free from

“arbitrary and capricious government action,” (2) violated his right to equal protection from

“being unjustly singled out,” (3) violated the Fourth Amendment by conducting “unlawful and

obtrusive governmental searches,” and (4) conspired to infringe on his Fourth Amendment

property rights. (See Compl. ¶¶ 1, 133–78.) In addition, Mendes requests that this court exercise

its supplemental jurisdiction to review and overturn the BZA’s September 5, 2019 decision.

(Compl. ¶¶ 179–81.) 3 The court addresses each count below.

         1. Due process

         Mendes alleges that defendants “deprived [him] of his property rights” by subjecting him

to “unnecessarily aggressive, and ultimately frivolous Planning Department enforcement action,

and for which [he] is currently required to comply with terms of a BZA determination adopted

from a recommendation by the Planning Department at the last minute provided to the BZA.”

(Compl. ¶ 136.) Mendes brings procedural and substantive due process claims.




         3
          The court is unsure whether to characterize this count as a claim or a request for relief but will consider it
as Count V for purposes of this motion to dismiss.

                                                           6
Case 5:19-cv-00072-EKD Document 13 Filed 06/25/20 Page 7 of 20 Pageid#: 171




               a. Procedural due process claim

       To establish a procedural due process claim, Mendes must show (1) that he had a

protected property interest; (2) of which defendant deprived him; (3) without due process of law.

Tri Cty. Paving, Inc. v. Ashe Cty., 281 F.3d 430, 436 (4th Cir. 2002) (citing Sylvia Dev. Corp. v.

Calvert Cty., 48 F.3d 810, 826 (4th Cir. 1995)). Mendes alleges that the Planning Department

denied him “minimal procedural due protections” by “constantly changing [its] basis for alleged

zoning violations” and issuing conflicting interpretations regarding whether Mendes was

required to obtain a Permit. (See id. ¶ 138.) Mendes also accuses the BZA of (1) refusing to

hear newly discovered evidence at the second BZA hearing, (2) failing to address or investigate

his factual or legal arguments, (3) adopting the Planning Department’s “last-minute

memorandum” as the basis for overturning and substituting the Zoning Administrator’s May 1,

2019 Zoning Determination, (4) refusing to allow witness testimony on his behalf at the second

BZA hearing, (5) demonstrating partiality when questioning the Planning Department at the

second BZA hearing, (6) holding off-the-record deliberations during a public hearing, and (7)

issuing a decision ordering Mendes to take repetitive action despite the BZA’s previous

knowledge of his full compliance with all requests. (Id. ¶ 139.)

       As an initial matter, Mendes has been unable to identify a property interest that was

abridged by the actions of the defendants. At the hearing, Mendes conceded that there was no

such deprivation. This concession, standing alone, is fatal to his procedural due process claim.

See Greenspring Racquet Club, Inc. v. Baltimore Cty., Md., Nos. 99-2444, 00-1012, 2000 WL

1624496, at *7 (4th Cir. Oct. 31, 2000) (unpublished opinion) (“If no protected interest exists,

there is no need to consider whether any alleged deprivation of that interest was effected with

‘due process.’”) (quoting Scott v. Greenvile Cty., 716 F.2d 1409, 1418 (4th Cir. 1983)).



                                                 7
Case 5:19-cv-00072-EKD Document 13 Filed 06/25/20 Page 8 of 20 Pageid#: 172




         Moreover, Mendes cannot state a claim for procedural due process because he failed to

take advantage of the available process in state court. “[N]o § 1983 procedural due process

violation exists when a party fails to exhaust both administrative and state court remedies that the

government affords to them.” Rockville Cars, LLC v. City of Rockville, Md., 891 F.3d 141, 149

(4th Cir. 2018); cf. Mora v. City of Gaithersburg, Md., 519 F.3d 216, 230 (4th Cir. 2008) (“[T]he

constitutional violation actionable under § 1983 is not complete when the deprivation occurs; it

is not complete unless and until the State fails to provide due process.”) (quoting Zinermon v.

Burch, 494 U.S. 113, 125–26 (1990)). Mendes had the opportunity to appeal the BZA’s

September 5, 2019 ruling within 30 days pursuant to § 15.2-2314 of the Virginia Code. 4 See

Bragg Hill Corp. v. City of Fredericksburg, 831 S.E.2d 483, 492 (Va. 2019) (explaining the 30-

day appeals process following a zoning appeal board’s final decision). Mendes’s failure to file

an appeal in accordance with § 15.2-2314 bars his procedural due process claim. See id.

(concluding that “the determination of the zoning administrator affirmed by the BZA . . . became

a ‘thing decided’” after no appeal from the BZA decision was filed under § 15.2-2314) (quoting

Lilly v. Caroline Cty., 526 S.E.2d 743, 745 (Va. 2000)).

         Accordingly, Mendes’s procedural due process claim will be dismissed.

                  b. Substantive due process claim

         To establish a substantive due process claim, Mendes must show that (1) he had property

or a property interest; (2) the state deprived him of this property or property interest; and (3) “the

state’s action f[ell] so far beyond the outer limits of legitimate governmental action that no




          4
            “Any person . . . aggrieved by any decision of the board of zoning appeals, . . . may file with the clerk of
the circuit court for the county or city a petition . . . specifying the ground on which aggrieved within 30 days after
the final decision of the board.” Va. Code. Ann. § 15.2-2314. It appears that Mendes was aware of his obligation to
either comply with or appeal the BZA’s decision pursuant to § 15.2-2314. (See Compl. ¶¶ 104–05.)


                                                           8
Case 5:19-cv-00072-EKD Document 13 Filed 06/25/20 Page 9 of 20 Pageid#: 173




process could cure the deficiency.” MLC Auto., LLC v. Town of So. Pines, 532 F.3d 269, 281

(4th Cir. 2008) (quoting Sylvia Dev. Corp. v. Calvert Cty., 48 F.3d 810, 827 (4th Cir. 1995)).

Only “the most egregious official conduct” that “shocks the conscious” creates a substantive due

process violation. Wolf v. Fauquier Cty. Bd. of Supervisors, 555 F.3d 311, 323 (4th Cir. 2009)

(citing Cty. of Sacramento v. Lewis, 523 U.S. 833, 836 (1998)).

       Mendes alleges that defendants deprived him of “substantive due process protections

from arbitrary and capricious government action both in terms of the Planning Department’s

interpretation of the Warren County Zoning Ordinance and its procedures for enforcing such

regulations.” (Compl. ¶ 140.) Specifically, Mendes claims that defendants “singled” him out,

constantly changed positions on a number of alleged zoning violations, aggressively pursued

these accusations in bad faith, and failed to “maintain policies and procedures” ensuring that the

Planning Department enforced the Zoning Ordinance impartially. (Id.)

       Once again, Mendes’s concession about the lack of the deprivation of a protected

property interest, discussed above, is fatal to this claim. See, e.g., M.B. by and through Brown v.

McGee, Civil Action No. 3:16cv334, 2017 WL 1364214, at *7 n.10 (E.D. Va. Mar. 24, 2017)

(explaining that while a student has a property interest in public education, when a student

“alleges no suspension, expulsion, or exclusion from the state-mandated secondary school

process, no deprivation of a protected property interest has occurred”) (citing Goss v. Lopez, 419

U.S. 565, 576 (1975)); Walsh v. Logothetis, Civil No. 3:13CV401-JAG, 2014 WL 229588, at *6

(E.D. Va. Jan. 21, 2014) (stating that a public employee’s property interest is “generally in

continued employment, and no deprivation exists so long as the employee receives payment of

the full compensation due under the contract”) (citing Fields v. Durham, 909 F.2d 94, 98 (4th




                                                 9
Case 5:19-cv-00072-EKD Document 13 Filed 06/25/20 Page 10 of 20 Pageid#: 174




Cir. 1990)); Coates v. Hall, 512 F. Supp. 2d 770, 778 (W.D. Tex. 2007) (“[T]here has been no

deprivation of substantive due process because there has been no deprivation of property.”).

       Additionally, even if Mendes’s allegations are true, Mendes cannot state a substantive

due process claim because the process in this case cured the deficiency. Government action

offends due process “only where the resulting deprivation . . . is so unjust that no amount of fair

procedure can rectify it.” Front Royal and Warren Cty. Indus. Park Corp. v. Town of Front

Royal, Va., 135 F.3d 275, 288 (4th Cir. 1998). At Mendes’s first hearing, the BZA postponed

resolution and “tasked the Planning Department to propose a solution” to Mendes. (Compl. ¶

89.) The BZA then held a second hearing to examine the Planning Department’s September 5,

2019 proposal, which conceded that Mendes’s legal interpretation of the Zoning Ordinance was

correct. (Id. ¶ 95.) After deliberation, the BZA adopted the proposal, overturned the Zoning

Administrator’s May 1, 2019 Zoning Determination, and imposed a $10.00 zoning permit fee in

accordance with the proposal to bring the property into compliance. (Id. ¶¶ 95, 103, 127.)

Through these procedures, the BZA agreed with Mendes’s position and exempted him from most

permit requirements. Its decision to assess a $10.00 fee is not the “conscious-shocking” behavior

required to create a substantive due process violation. See, e.g., Lewis, 523 U.S. at 846 (“Only

the most egregious official conduct can be said to be ‘arbitrary in the constitutional sense.’”)

(quoting Collins v. City of Harker Heights, Tex., 503 U.S. 115, 116 (1992)).

       For these reasons, Mendes’s substantive due process claim will be dismissed.

       2. Class-of-one equal protection claim

       Mendes alleges that he “was injured as a ‘class of one’ by the arbitrary and capricious

actions taken by the staff members of the Planning and Building Departments.” (Compl. ¶ 145.)

To support this claim, Mendes alleges:



                                                 10
Case 5:19-cv-00072-EKD Document 13 Filed 06/25/20 Page 11 of 20 Pageid#: 175




           110. The Building Department notated in the [Freedom of
           Information Act or FOIA] response that no building permits were
           issued for any structures located within the SFHA [Special Flood
           Hazard Area] for the period of time requested.

           111. Additionally, Plaintiff received and reviewed several other
           agricultural exemption applications within the FOIA response[,]
           none of which required the submission of a residential building
           permit, and all were non-commercial in nature such as Plaintiff’s.

           112. The response made clear that of the hundreds of miles of
           waterfront properties totaling more than two thousand six hundred
           (2,600+) distinct lots within Warren County, only the Plaintiff was
           cited, inspected, sent letters of inquiry, or otherwise contacted for
           violations of the [Z]oning [O]rdinance or building code.

           ...

           114. . . . [F]rom October 2018 through May 29, 2019, Plaintiff was
           the only property owner in all of Warren County within the SFHA
           contacted by the Planning Department in any way regarding notices
           of violation, letters of inquiry, or any form of communication
           relating to potential zoning non-compliance issues.

           115. After Plaintiff raised his concerns about selective enforcement
           to the Planning Department and after his first FOIA request, for the
           first time in more than at least six months on May 29, 2019, the
           Planning Department issued ‘notices of zoning inspection’ to
           several property owners within the SFHA.

           116. The Planning Department’s approach to subsequent property
           owners was vastly different than how the Planning Department
           addressed Plaintiff’s property . . . . Plaintiff received no notice of
           zoning inspection; no notice of follow-up and determination; no
           phone calls; was threatened to bring his property into compliance
           within thirty days or tear down his structures; and never received
           any guidance proactively from the Planning Department to bring his
           property into compliance . . . .

           147. Being the only property owner singled out when there were
           hundreds of miles of riverfront properties within Warren County’s
           boundaries, and when the Planning Department was conducting a
           county-wide aerial surveillance review of riverfront properties for
           potential violations defies rational explanation and reasonably
           anticipated enforcement results.



                                            11
Case 5:19-cv-00072-EKD Document 13 Filed 06/25/20 Page 12 of 20 Pageid#: 176




               148. Further, Plaintiff discovered via FOIA requests that at least
               two other similarly situated property owners during the period of
               October 1, 2018 through May 29, 2019 within Warren County were
               not cited or otherwise contacted by the Planning Department
               regarding apparent violations that were clearly observable and
               should have been equally discoverable had the Planning Department
               conducted the alleged county-wide review as was represented.

               149. The Planning Department’s decision to enforce the Warren
               County Zoning Ordinance only against Plaintiff lacked any rational
               basis [for] difference in treatment.

(Id. ¶¶ 110–12, 114–16, 147–49.)

       Mendes may state a successful class-of-one equal protection claim if he can allege that he

“has been intentionally treated differently from others similarly situated and that there is no

rational basis for the difference in treatment.” Vill. of Willowbrook v. Olech, 528 U.S. 562, 564

(2000) (per curiam). In Olech, the Court construed the complaint as “alleging that the Village

intentionally demanded a 33-foot easement as a condition connecting her property to the

municipal water supply where the Village required only a 15-foot easement from other similarly

situated property owners.” Id. at 565. Further, the village’s demand was “irrational and

arbitrary” because the village successfully connected her property “after receiving a clearly

adequate 15-foot easement.” Id. The Court held that the plaintiff’s complaint was “sufficient to

state a claim of relief under traditional equal protection analysis.” Id.

       Mendes’s claim is similar to the claim in Olech. Consequently, Mendes has likely

pleaded enough facts to state a class-of-one equal protection claim under the applicable pleading

standards when Olech was decided. However, the court must examine the complaint under the

stricter pleading requirements developed by Twombly and Iqbal.

       The Fourth Circuit “has not had occasion to provide a clear standard as to how concretely

and specifically a plaintiff must compare himself to others to state a class-of-one claim.” Foster



                                                 12
Case 5:19-cv-00072-EKD Document 13 Filed 06/25/20 Page 13 of 20 Pageid#: 177




v. United States EPA, No. 2:14-cv-16744, 2016 WL 4473453, at *8 (S.D. W. Va. Aug. 22,

2016). 5 In Foster, the court observed that “most other courts of appeals directly confronting the

pleading standard for a class-of-one claim—particularly those addressing it after [Twombly and

Iqbal]—apparently require plaintiffs to name specific parties or to assert facts at the motion-to-

dismiss stage showing that there is a reasonably close similarity between those parties and the

plaintiffs.” Id. (collecting cases).

          For example, the First Circuit concluded that class-of-one claims in the land-use context

“mean[] more than ‘point[ing] to nearby parcels in a vacuum and leav[ing] it to the municipality

to disprove conclusory allegations that the owners of those parcels are similarly situated.’”

Freeman v. Town of Hudson, 714 F.3d 29, 38 (1st Cir. 2013) (citations omitted) (alterations in

original). Similarly, the Tenth Circuit held that “after Twombly and Iqbal, it is insufficient to

simply allege that other, unidentified properties have ‘comparable’ or ‘similar’ conditions—the

claim must be supported by specific facts plausibly suggesting the conditions on the properties

and the properties themselves are similar in all material respects.” Kansas Penn Gaming, LLC v.

Collins, 656 F.3d 1210, 1220 (10th Cir. 2011). And the Second Circuit has found, “in light of

Iqbal, a generalized pleading in the mold of Olech is no longer sufficient to state a class-of-one

claim.” Id. at 1219 (citing Ruston v. Town Bd. for Town of Skaneateles, 610 F.3d 55 (2d Cir.

2010)).

          Mendes does not allege that property owners within the Special Flood Hazard Area

between October 2018 and May 2019 had alleged violations of the type and degree that Mendes

had, nor does he allege that all Zoning Ordinance violations require the same level of County


          5
           In Ruttenberg v. Jones, 283 F. App’x 121 (4th Cir. 2008), decided after Twombly, the Fourth Circuit
upheld the district court’s dismissal of a class-of-one claim where the complaint “fail[ed] to allege the existence of
similarly situated individuals” and “fail[ed] to allege that the disparate treatment lacked a rational basis.” Id. at 131.
Mendes alleged both in the instant case. (See Compl. ¶¶ 148–49.)

                                                           13
Case 5:19-cv-00072-EKD Document 13 Filed 06/25/20 Page 14 of 20 Pageid#: 178




involvement. Further, Mendes does not allege that the two similarly situated properties

referenced in the complaint were even located within the Special Flood Hazard Area and subject

to the same land use and zoning requirements. (See Compl. ¶ 148 (“[A]t least two other

similarly situated property owners during the period of October 1, 2018 through May 29, 2019

within Warren County were not cited or otherwise contacted by the Planning Department

regarding apparent violations.”) (emphasis added).) Mendes cannot rely on these “broad

generalities in identifying a comparator.” Leib v. Hillsborough Cty. Public Transp. Comm’n,

558 F.3d 1301, 1307 (11th Cir. 2009) (emphasizing that the “similarly situated” requirement

“must be rigorously applied in the context of ‘class of one’ claims”). Accordingly, Mendes has

failed to plead specific facts “plausibly suggesting the conditions on the properties and the

properties themselves are similar in all material respects.” Kansas Penn Gaming, 656 F.3d at

1220.

        For these reasons, the court will dismiss Mendes’s equal protection claim.

        3. Fourth Amendment

        “The Fourth Amendment protects ‘the right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.’” Dist. of Columbia v.

Wesby, 138 S. Ct. 577, 585 (2018) (quoting U.S. Const. amend. IV). A “search” for purposes of

the Fourth Amendment may occur when the government intrudes upon a person’s “reasonable

expectation of privacy.” Katz v. United States, 389 U.S. 347, 357 (1967). A search may also

occur when the government intrudes or trespasses upon a constitutionally protected area for the

purposes of obtaining information. See Asbury v. Ritchie Cnty. Comm’n, Civil Action No.

1:16CV132, 2018 WL 445110, at *5 (N.D. W. Va. Jan. 16, 2018) (citing United States v. Jones,

565 U.S. 400, 408 n.5 (2012)).



                                                14
Case 5:19-cv-00072-EKD Document 13 Filed 06/25/20 Page 15 of 20 Pageid#: 179




        Mendes alleges that his Fourth Amendment rights were violated when Wendling, the

County Planning Department’s Floodplain Manager, trespassed on Mendes’s property looking

for evidence of potential zoning violations without his consent. To support this claim, Mendes

alleges:

                157. The ramp on Plaintiff’s Farm cannot be seen by the naked eye
                or even with the assistance of optical enhancing equipment (i.e.
                binoculars or similar devices) from the public right-of-way, and can
                only be seen by physically entering onto the property several
                hundred feet.

                ...

                161. Matt Wendling acknowledged in e-mail communications 6 . . .
                that he entered onto Plaintiff’s Farm without Plaintiff’s consent or
                knowledge.

                162. Matt Wendling entered the Plaintiff’s Farm without legal basis,
                nor did he believe that he had such a right to enter the Farm as his
                [e-mail] communications . . . reflect that he was unaware of any legal
                authority granting him the right to access Plaintiff’s property.

                ...

                165. The underlying notice of violation and subsequent
                enforcement efforts by the Planning Department were generated as
                a result of an illegal search conducted by Matt Wendling.

(Id. ¶¶ 157, 161–62, 165.)

        Defendants argue that qualified immunity bars Mendes’s Fourth Amendment claim

against Wendling because Wendling’s presence on the property was authorized by state law.

Section 62.1-44.15:54 of the Virginia Code requires all localities to establish and administer a

Virginia Erosion and Sediment Control Program (VESCP). These entities review and determine

the “adequacy of erosion and sediment control plans submitted for land-disturbing activities” on



        6
           Mendes obtained e-mail correspondence between Matt Wendling and various Warren County officials in
response to FOIA requests.

                                                     15
Case 5:19-cv-00072-EKD Document 13 Filed 06/25/20 Page 16 of 20 Pageid#: 180




public and private lands and “monitor[], report[], inspect[], and enforce[] . . . such land-

disturbing activities.” Va. Code Ann. § 62.1-44.15:54(B). Further, a VESCP locality or any

duly authorized agent thereof is authorized by statute to enter any public or private property “for

the purpose of obtaining information or conducting surveys or investigations necessary” to

enforce the program, provided that the entry is “at [a] reasonable time[] and under reasonable

circumstances.” Va. Code Ann. § 62.1-44.15:60. Thus, defendants argue that Wendling was

legally justified in visiting the property to survey, inspect, and investigate Mendes’s land-

disturbing activities pursuant to Virginia statute, and as a result, Mendes’s Fourth Amendment

right was not so “clearly established . . . that a reasonable official would understand that what he

is doing violates that right.” Ridpath v. Bd. of Governors Marshall Univ., 447 F.3d 292, 313 (4th

Cir. 2006) (quoting Hope v. Pelzer, 536 U.S. 730, 739 (2002)).

       Government officials conducting a search are entitled to qualified immunity where

“clearly established law does not show that the search violated the Fourth Amendment.”

Pearson v. Callahan, 555 U.S. 223, 243–44 (2009). Defendants’ argument, however, fails to

consider the Fourth Amendment implications when the government intrudes upon a

constitutionally protected area seeking information. Moreover, there is an entire body of Fourth

Amendment jurisprudence regarding administrative searches and inspections. See, e.g., New

York v. Burger, 482 U.S. 691, 702–03 (1987). Under this line of cases, a broad administrative

search will not violate the Fourth Amendment where (1) there is a “substantial” government

interest that informs the regulatory scheme pursuant to which the inspection is made; (2) the

warrantless inspection is necessary to further the regulatory scheme; and (3) the statute’s

inspection program, in terms of the certainty and regularity of its application, provides a

constitutionally adequate substitute for a warrant. Id.; see MJJG Rest., LLC v. Horry Cty., S.C.,



                                                 16
Case 5:19-cv-00072-EKD Document 13 Filed 06/25/20 Page 17 of 20 Pageid#: 181




11 F. Supp. 3d 541, 567 (D.S.C. 2014) (applying administrative search doctrine to enforcement

of zoning ordinance). Because the defendants did not frame their qualified immunity argument

in terms of these concepts, the court is unable to discern whether Wendling is entitled to

qualified immunity at this time. See Sales v. Grant, 224 F.3d 293, 296 (4th Cir. 2000) (“It is

well-settled that qualified immunity is an affirmative defense, and that the burden of pleading it

rests with the defendant.”).

       Therefore, defendants’ motion to dismiss Mendes’ Fourth Amendment claim against

Wendling will be denied.

       4. Civil Conspiracy

       To establish a civil conspiracy claim actionable under § 1983, a plaintiff must

demonstrate that the defendants “acted jointly in concert and that some overt act was done in

furtherance of the conspiracy,” resulting in the deprivation of a federal right. Glassman v.

Arlington Cnty., Va., 628 F.3d 140, 150 (4th Cir. 2010) (quoting Hinkle v. City of Clarksburg, 81

F.3d 416, 421 (4th Cir. 1996)). A plaintiff must make specific allegations that reasonably lead to

the inferences that members of the alleged conspiracy shared the same conspiratorial objective to

try to “accomplish a common and unlawful plan” to violate the plaintiff’s federal rights. Hinkle,

81 F.3d at 421.

       Mendes alleges that staff members of the Planning Department and/or Building

Department conspired to infringe upon his property rights. (Compl. ¶ 174.) Further, Mendes

believes that other members of the Planning Department—namely Joseph Petty and Taryn

Logan—conspired to hide Wendling’s misconduct by covering up the trespass and choosing “not

to take any action to investigate and address the matter.” (Id. ¶ 176.) However, it is not

sufficient to plead facts “upon information and belief,” (id. ¶¶ 175–76), as Mendes has done in



                                                17
Case 5:19-cv-00072-EKD Document 13 Filed 06/25/20 Page 18 of 20 Pageid#: 182




this case. Instead, to “avoid evisceration of the purposes of qualified immunity, courts have

required that plaintiffs alleging unlawful intent in conspiracy claims under . . . § 1983 plead

specific facts in a nonconclusory fashion to survive a motion to dismiss.” Simmons v. Poe, 47

F.3d 1370, 1377 (4th Cir. 1995).

       Further, Mendes’s conspiracy claim, as pled, is barred by the intracorporate conspiracy

doctrine, which holds that “acts of corporate agents are acts of the corporation itself, and

corporate employees cannot conspire with each other or with the corporation.” ePlus Tech, Inc.

v. Aboud, 313 F.3d 166, 179 (4th Cir. 2002). The doctrine applies to public entities, as well as

private corporations and public government entities. Wei-ping Zeng v. Marshall Univ., 370 F.

Supp. 3d 682, 687 (S.D. W. Va. 2019) (citing Dickerson v. Alachua Cty. Comm’n, 200 F.3d 761,

767 (11th Cir. 2000)). Mendes argues that the doctrine does not apply to “unauthorized”

corporate actions, but he fails to sufficiently plead any actions that were not authorized by

Warren County.

       For these reasons, the court concludes that Mendes has not pled an actionable § 1983

conspiracy claim.

       5. Review of the BZA’s decision

       Mendes requests that this court exercise its supplemental jurisdiction to review the

Warren County BZA’s September 5, 2019 decision “as the state [c]ircuit [c]ourt would have

been capable of performing pursuant to Va. Code § 15.2-2314.” (Compl. ¶ 180.) The court has

no authority to take the requested action. There is nothing in the language of the statute or in any

applicable case law granting federal courts the authority to usurp a state court’s authority to sit in

review of a local zoning board of appeals. See, e.g., Nat’l Maritime Union of Am., AFL-CIO v.

City of New York, 119 S.E.2d 307, 309 (Va. 1961) (explaining that the action disputing the



                                                 18
Case 5:19-cv-00072-EKD Document 13 Filed 06/25/20 Page 19 of 20 Pageid#: 183




constitutionality of a City of Norfolk zoning ordinance was first filed in the Eastern District of

Virginia and stayed on motion by the defendants “to afford complainants an opportunity to

proceed in the [s]tate courts of this [C]ommonwealth”). Section 15.2-2314 explicitly delineates

the process by which Mendes could have appealed the BZA’s decision. Mendes chose not to do

so.

       Even if § 15.2-2314 somehow gave this court authority to review the BZA’s decision, it

would decline to do so under the Burford abstention doctrine. See Burford v. Sun Oil Co., 319

U.S. 315 (1943). When a federal court has jurisdiction over an action, the court “may, in its

sound discretion,” refuse to exercise its jurisdiction in “proper regard for the rightful

independence of state governments in carrying out their domestic policy.” Burford, 319 U.S. at

317–18. The Fourth Circuit classifies cases involving questions of state and local land use and

zoning law as “a classic example of situations in which ‘the exercise of federal review . . . would

be disruptive of state efforts to establish a coherent policy with respect to a matter of substantial

public concern.” Pomponio v. Fauquier Cty. Bd. of Supervisors, 21 F.3d 1319, 1327 (4th Cir.

1994), overruled in part on other grounds by Quackenbush v. Allstate Ins., 517 U.S. 706 (1996)

(quoting New Orleans Public Serv., Inc. v. Council of New Orleans, 491 U.S. 350, 361 (1989)).

Indeed, the Fourth Circuit has, on numerous occasions, “reiterated that state and local zoning and

land use law is particularly the province of the State and that federal courts should be wary of

intervening in that area in the ordinary case.” Pomponio, 21 F.3d at 1327; Browning-Ferris, Inc.

v. Baltimore Cty., 774 F.2d 77, 79 (4th Cir. 1985) (applying Burford abstention and deeming

land use questions “the peculiar concern of local and state governments”); Caleb Stowe Assocs.,

Ltd. v. Albemarle Cty., 724 F.2d 1079, 1080 (4th Cir. 1984) (abstaining from deciding a case

where plaintiffs’ state and federal claims “necessarily depend upon the construction of state land



                                                  19
Case 5:19-cv-00072-EKD Document 13 Filed 06/25/20 Page 20 of 20 Pageid#: 184




use law”). Thus, “absent unusual circumstances, a district court should abstain under the

Burford doctrine from exercising its jurisdiction in cases arising solely out of state or local

zoning or land use law, despite attempts to disguise the issues as federal claims.” Pomponio, 21

F.3d at 1327.

         There are no facts in Mendes’s complaint to suggest that this is anything but an “ordinary

case” with respect to his request for review of the BZA’s decision. For these reasons, the court

will abstain from exercising its jurisdiction with respect to Count V. 7

                                              III. CONCLUSION

         For the above-stated reasons, defendants’ motion to dismiss (Dkt. No. 5) will be granted

as to all claims and all defendants except plaintiff’s Fourth Amendment claim against defendant

Matthew Wendling. The court will enter an appropriate order.

         Entered: June 25, 2020.




                                                                /s/ Elizabeth K. Dillon
                                                                Elizabeth K. Dillon
                                                                United States District Judge




         7
           The court recognizes that, pursuant to the Burford abstention doctrine, the typical procedure is to dismiss
the claims for equitable relief and stay the damages claims. A stay of the remaining damages claim—Mendes’s
Fourth Amendment claim against Wendling—would serve no purpose because the state court process has
concluded. See Quackenbush, 517 U.S. at 730–31 (stating that “Burford might support a federal court’s decision to
postpone adjudication of a damages action pending the resolution by the state courts of a disputed question of state
law”).

                                                         20
